Citation Nr: 0832135	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for osteochondritis 
dissecans, left knee.

2.  Entitlement to service connection for osteochondritis 
dissecans, left knee.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for blackouts 
(diagnosed as loss of consciousness) and panic attacks.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from November 6, 1964 
to December 11, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for osteochondritis 
dissecans, left knee, finding that the veteran had not 
submitted new and material evidence to reopen the claim; and 
denied service connection for bilateral hearing loss, 
blackouts (diagnosed as loss of consciousness), and panic 
attacks.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
osteochondritis dissecans, left knee.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  In August 2008, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board video conference hearing at the RO.  A transcript of 
the hearing is of record.

Based on testimony presented at the hearing, the service 
connection claims for blackouts and panic attacks have been 
combined, as reflected on the cover page.

The issues of service connection for osteochondritis 
dissecans, left knee, and service connection for blackouts 
and panic attacks are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied the service connection claim for 
osteochondritis dissecans, left knee in February 1965.  The 
veteran did not appeal the decision and it is now final.

2.  Evidence received since the February 1965 decision is not 
cumulative and raises a reasonable possibility of 
substantiating the service connection claim for 
osteochondritis dissecans, left knee.

3.  The competent medical evidence of record shows the 
current bilateral hearing loss disability is not related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
February 1965 RO decision and the service connection claim 
for osteochondritis dissecans, left knee, is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied entitlement to service connection 
for osteochondritis dissecans, left knee in February 1965 on 
the basis that the left knee condition pre-existed service 
and was not aggravated during service.  The veteran did not 
file an appeal and the RO's decision became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d) (2007).  

The veteran filed a claim to reopen in October 2004.  

Prior unappealed decisions are final. 38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

The evidence considered since the last final RO decision 
includes a January 2003 VA medical record noting a total knee 
replacement for the left knee, and an August 2004 VA 
examination report, which indicates that the veteran's 
osteoarthritis of the left knee more than likely predated 
military service.  The examiner found that given his 
surgeries that were done at ages 9 and 11 and his (post-
service) profession as a cowboy with the subsequent traumas, 
these are more likely the cause of his worsening knee pain 
and osteoarthritis condition.  

The veteran testified, however, that during his domiciliary 
long term care at the VA Medical Center in Temple, Texas, VA 
physicians  indicated that his left knee condition was 
aggravated by his service.  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible.").  The VA medical 
evidence identified by the veteran relates to an 
unestablished fact necessary to substantiate the claim, as it 
shows a potential medical finding of aggravation of the 
veteran's pre-existing left knee disability in service.  
Therefore, the information submitted since the last final RO 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claim is 
warranted. 38 U.S.C.A. § 5108.

The veteran's claim to reopen the claim of service connection 
for osteochondritis dissecans, left knee, based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for bilateral hearing loss is 
denied below.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the hearing loss disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for bilateral hearing 
loss, which he relates to being knocked in the head by his 
trainer during boot camp, and noise exposure from being 
around ships and from cannon fire for several three gun 
salutes for visiting officers.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
40
LEFT
20
20
25
30
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

Thus, the evidence supports the presence of a current 
bilateral hearing loss disability.

The service medical records do not show any findings of a 
hearing loss disability.  The veteran served in the U.S. 
Navy; thus exposure to ship noise and salutes to visiting 
officers are reasonable and presumed to have taken place, as 
the veteran indicated.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the record shows a current bilateral hearing loss 
disability and some exposure to noise in service, the 
determinative issue is whether there is a relationship 
between these.

An August 2004 VA examination report shows the veteran 
reported his only military noise exposure consisted of 
spending time at boot camp.  He used ear protection on the 
firing range.  Subsequent to service, the veteran worked 
mostly as a tile layer.  However, he worked for Dow Chemical 
for about four years during the 1970's as a turbine 
specialist and indicated that the noise level was significant 
during those years, although he had ear protection.  He 
reported a history of bilateral progressive hearing loss.  
The examiner's review of the service medical records was 
negative.  Since the veteran was noted to have completely 
normal audiometric thresholds at all frequencies when tested 
about four to five weeks prior to separation from service, 
the examiner found that it would seem apparent that the 
current hearing loss had occurred subsequent to separation 
from active duty service almost 40 years ago.  Therefore, 
based on the available information, it was the examiner's 
opinion that it was less likely than not that the veteran's 
current hearing loss was related to military service.

There are no other medical opinions of record addressing the 
etiology of the veteran's bilateral hearing loss disability.

Although the veteran has argued that his current bilateral 
hearing loss is related to service, this is not a matter for 
an individual without medical expertise.  See id.  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the veteran's current 
bilateral hearing loss and his service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran did not serve for at least 90 days; so 
consideration of entitlement to service connection under the 
presumptive regulations is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  Since the first diagnosis of hearing loss 
was not until 2004, which is 40 years after service, however, 
service connection would not have been warranted on a 
presumptive basis anyway.  Id.  Additionally, there is no 
evidence of continuity of symptomatology of a hearing loss 
disability from service or during the 40 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The preponderance of the evidence is against the service 
connection claim for bilateral hearing loss; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for osteochondritis dissecans, 
left knee and the claim is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran testified that VA doctors at the VA Medical 
Center in Temple, Texas have indicated that his 
osteochondritis dissecans, left knee, was aggravated in 
service.  Records from this facility reflecting left knee 
treatment dated from 2004 to present should be obtained.  See 
38 C.F.R. § 3.159(c)(2).

The veteran also testified that he has received treatment at 
the Scott & White hospital in Temple, Texas for his 
blackouts/panic attacks.  Reasonable efforts should be made 
to obtain these records, as well.  See 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter regarding 
his service connection claims for 
osteochondritis dissecans, left knee and 
blackouts/panic attacks that satisfies all 
notice and assistance requirements, 
including that of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain records from the VA Medical 
Center in Temple, Texas, reflecting left 
knee treatment dated from 2004 to present.

3.  Make reasonable efforts to obtain 
records from the Scott & White hospital in 
Temple, Texas, reflecting treatment for 
blackouts and/or panic attacks.

4.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


